  Case 16-40397         Doc 34     Filed 10/11/18 Entered 10/11/18 08:59:35              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-40397
         BRANDON ANTHONY FINLEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/27/2016.

         2) The plan was confirmed on 03/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/10/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-40397        Doc 34      Filed 10/11/18 Entered 10/11/18 08:59:35                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $10,249.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $10,249.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $482.02
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,482.02

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AAA CHECKMATE                  Unsecured         100.00      1,552.89         1,552.89           0.00        0.00
AMERICASH                      Unsecured         100.00   293,875.00          2,938.75           0.00        0.00
ATG CREDIT                     Unsecured         382.00           NA               NA            0.00        0.00
BROTHER LOAN & FINANCE         Unsecured         100.00      1,613.92         1,613.92           0.00        0.00
CERASTES LLC                   Unsecured            NA         928.00           928.00           0.00        0.00
CERTIFIED SERVICES INC         Unsecured         127.00           NA               NA            0.00        0.00
CERTIFIED SERVICES INC         Unsecured         163.00           NA               NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,800.00       1,735.82         1,735.82           0.00        0.00
CITY OF MARKHAM                Unsecured         100.00           NA               NA            0.00        0.00
COMCAST                        Unsecured         179.00           NA               NA            0.00        0.00
EOS CCA                        Unsecured           0.00           NA               NA            0.00        0.00
EVERGREEN CARE CENTER          Unsecured          55.00           NA               NA            0.00        0.00
HCFS HEALTHCARE FINANCIAL SERV Unsecured          33.00           NA               NA            0.00        0.00
IL STATE DISBURSEMENT UNIT     Priority            0.00           NA               NA            0.00        0.00
IL STATE DISBURSEMENT UNIT     Priority            0.00           NA               NA            0.00        0.00
IVANHOE DENTAL GROUP           Unsecured            NA         212.44             0.00           0.00        0.00
IVANHOE DENTAL GROUP           Unsecured         147.00        212.44           212.44           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          541.00        541.06           541.06           0.00        0.00
JONATHAN MEREL PC              Unsecured            NA       3,906.66         3,906.66           0.00        0.00
Mabt/Contfin                   Unsecured         626.00           NA               NA            0.00        0.00
ONEMAIN                        Secured              NA       5,775.00         5,775.00           0.00        0.00
ONEMAIN                        Unsecured      6,603.00         853.82         6,628.82           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA         199.83           199.83           0.00        0.00
RENT RECOVER OF BETTER NOI LLC Unsecured            NA       2,857.97         2,857.97           0.00        0.00
SOUTHERN AUTO FINANCIAL CO     Secured       15,700.00     21,450.27        21,450.00       4,424.80    1,342.18
SOUTHERN AUTO FINANCIAL CO     Unsecured      5,750.00            NA              0.27           0.00        0.00
SPRINT NEXTEL                  Unsecured      1,019.00            NA               NA            0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured      1,244.70     15,596.20        15,596.20            0.00        0.00
TCF BANK                       Unsecured         194.00           NA               NA            0.00        0.00
VERIZON                        Unsecured      1,168.00       1,146.22         1,146.22           0.00        0.00
VILLAGE OF MIDLOTHIAN          Unsecured         400.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-40397       Doc 34     Filed 10/11/18 Entered 10/11/18 08:59:35                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim        Claim         Principal       Int.
Name                             Class    Scheduled      Asserted     Allowed          Paid          Paid
VILLAGE OF SAUK VILLAGE       Unsecured         100.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                        $21,450.00          $4,424.80              $1,342.18
      All Other Secured                               $5,775.00              $0.00                  $0.00
TOTAL SECURED:                                       $27,225.00          $4,424.80              $1,342.18

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $39,858.85                  $0.00               $0.00


Disbursements:

       Expenses of Administration                           $4,482.02
       Disbursements to Creditors                           $5,766.98

TOTAL DISBURSEMENTS :                                                                      $10,249.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-40397         Doc 34      Filed 10/11/18 Entered 10/11/18 08:59:35                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
